Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 2/12/2021, with a priority to KR10-2020-0016825 filed 02/12/2020.
Claim(s) 1-20 are pending for examination. Claim(s) 1, 14 is/are independent claim(s).

Title of the Invention
37 C.F.R. 1.72(a) states:  "The title of the invention may not exceed 500 characters in length and must be as short and specific as possible" (emphasis added).  Thus, the title of the invention is not sufficiently descriptive.  
A new title is required that is more clearly and more specifically indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-13 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Parikh; Nirmit et al. US Pub. No. 2014/0222834 (Parikh).
Claim 1: 
	Parikh teaches: 
An electronic apparatus comprising:
a memory configured to store at least one instruction [¶ 0115-118] (memory, processor and instructions); and
a processor, connected to the memory, and configured to control the electronic apparatus, wherein the processor is further configured to:
identify a type corresponding to each of a plurality of sentences included in a document, group the plurality of sentences into a plurality of sentence groups based on the identified type [¶ 0071-74. 79-80, 132, 137, 157] (assigning scores to each node, or determining ranking based on weight/relation between sentences, or nodes) [¶ 0086-89] (weight is a “score”, keywords indicate a “type” of sentence) [¶ 0072, 86, 142] (determine the title words and key phrases using term frequency-inverse document frequency (TF*IDF) values for each word of a sentence) [¶ 0072, 86, 135, 142, 151, 153, 160, 166 168] (frequency, frequency-inverse domain frequency), [¶ 0071-74. 79-80, 132, 137, 157] (assigning scores to each node, or determining ranking based on weight/relation between sentences, or nodes) [¶ 0088] (user may set list of topics), and
summarize at least one sentence included in each of the plurality of sentence groups based on a user's preference for types of each of the plurality of sentence groups [¶ 0083-87] (combination with summarization engine to form content processing engine, may be used for user behavior identification system, along with other components, such as user preference learning module) [¶ 0093-98] (summary based on user profile) [¶ 0018-23] (summary).

Claim 2: 
	Parikh teaches: 
The electronic apparatus of claim 1, wherein the processor is further configured to:
in response to a user interaction being input, update the user's preference for types of each of the plurality of sentence groups based on the user interaction [¶ 0109] (manage and update user profiles) [¶ 0087] (user uses tuner to tune user profile, delete, add, edit keywords) [¶ 0086] (feedback from user) [¶ 0088] (user may set list of topics).

Claim 9: 
	Parikh teaches: 
The electronic apparatus of claim 1, wherein the processor is further configured to:
identify a frequency of a plurality of words included in the document [¶ 0072, 86, 142] (determine the title words and key phrases using term frequency-inverse document frequency (TF*IDF) values for each word of a sentence) [¶ 0072, 86, 135, 142, 151, 153, 160, 166 168] (frequency, frequency-inverse domain frequency),
identify a word of a first number as a first critical word based on the frequency of the plurality of words [¶ 0072, 86, 142, Fig. 1] (determine the title words and key phrases using term frequency-inverse document frequency (TF*IDF) values for each word of a sentence) [¶ 0072, 86, 135, 142, 151, 153, 160, 166 168] (frequency, frequency-inverse domain frequency), and
summarize at least one sentence included in each of the plurality of sentence groups based on the user's preference for types of each of the plurality of sentence groups and the first critical word [¶ 0083-87] (combination with summarization engine to form content processing engine, may be used for user behavior identification system, along with other components, such as user preference learning module) [¶ 0093-98] (summary based on user profile) [¶ 0018-23] (summary).

Claim 10: 
	Parikh teaches: 
The electronic apparatus of claim 9, wherein the processor is further configured to:
re-identify a frequency of a plurality of additional words included in a sentence same as the first number of words, identify an additional word of a second number as a second critical word based on the frequency of the plurality of additional words [¶ 0036] (rules may be used to identify keywords and terms between the sentences) [¶ 0036-71, Fig. 1] (tokenizing is another method) [¶ 0071, 73, Fig. 1] (after methods 1, 2, 3, or 4 the tunes the weights, Fig. 1 box 190, tuning weights is equivalent to “re-identify”), and
summarize at least one sentence included in each of the plurality of sentence groups based on the user's preference for types of each of the plurality of sentence groups, the first critical word, and the second critical word [¶ 0035] (summarization based on user profile).

Claim 11: 
	Parikh teaches: 
The electronic apparatus of claim 1, wherein the memory is further configured to:
store a score with respect to a plurality of types representing each of a plurality of words, and wherein the processor is further configured to identify a type of the one sentence based on a score of a plurality of types representing each of a word included in one sentence among the plurality of sentence groups [¶ 0071-74. 79-80, 132, 137, 157] (assigning scores to each node, or determining ranking based on weight/relation between sentences, or nodes) [¶ 0086-89] (weight is a “score”, keywords indicate a “type” of sentence).

Claim 12: 
	Parikh teaches: 
The electronic apparatus of claim 11, wherein the processor is further configured to:
in response to the type of the one sentence being identified, update at least one of a plurality of types representing each of a word included in the one sentence or a score of each type based on the identified type [¶ 0071-74. 79-80, 132, 137, 157] (assigning scores to each node, or determining ranking based on weight/relation between sentences, or nodes).

Claim 13: 
	Parikh teaches: 
The electronic apparatus of claim 1, wherein the processor is further configured to:
divide the plurality of sentences into the plurality of sentence groups by identifying at least one sentence that has a same type and is adjacent to at least one second sentence, from the plurality of sentences, into one sentence group [¶ 0037, 50] (antecedent term in a previous sentence, adjacent sentences are found, these sentences may form coherent chunks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh; Nirmit et al. US Pub. No. 2014/0222834 (Parikh) in view of Hwang, Chung Hee et al. US Pub. No. 2002/0078090 (Hwang).
Claim 3: 
	Parikh teaches all the elements shown above. 
	Parikh fails to teach, but Hwang teaches: 
The electronic apparatus of claim 2, further comprising:
an outputter, wherein the processor is further configured to:
in response to the user's preference for a type of a first sentence group, among the plurality of sentence groups, being greater than or equal to a first threshold value, control the outputter to output the first sentence group in a non-summarized state [¶ 0033-34] (request a more detailed summary focusing on certain concepts or themes, or a summary of broader scope, possibly without limit on the summary length, no summary required), and
in response to the user's preference for a type of the first sentence group being less than the first threshold value, summarize the first sentence group, and control the outputter to output the summarized first sentence group [¶ 0033-34] (degree of match between the extracted concepts and the user profile concepts exceeds a predetermined threshold, the summary may be generated).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of summarization in Parikh and the method of summarization in Hwang, with a reasonable expectation of success. 
	The motivation for this combination would have been to provide a summary that is “customized for the individual user's needs and interests” [Hwang: ¶ 0009].

Claim 4: 
	Parikh teaches: 
The electronic apparatus of claim 3, further comprising:
an inputter, wherein the processor is further configured to:
in response to the user interaction being input through the inputter while the first sentence group is being output, update the user's preference for the type of the first sentence group based on the user interaction [¶ 0109] (manage and update user profiles) [¶ 0086] (user uses tuner to tune user profile, delete, add, edit keywords) [¶ 0086] (feedback from user) [¶ 0088] (user may set list of topics).
	
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh; Nirmit et al. US Pub. No. 2014/0222834 (Parikh) in view of Hwang, Chung Hee et al. US Pub. No. 2002/0078090 (Hwang) in view of Harber; Dustin et al. US Pub. No. 2015/0289120 (Harber).
Claim 5: 
	Parikh, Hwang teach all the elements shown above. 
	Parikh teaches: 
The electronic apparatus of claim 4, wherein the processor is further configured to:
	…
in response to the user interaction not being present, increase the user's preference for the type of the first sentence group [¶ 0084-85] (time spent on a page also may be noted is “user interaction not being present”).

Parikh, Hwang fail to teach, but Harber teaches: 
… in response to the user interaction being a skip command or a summary command, decrease the user's preference for the type of the first sentence group [¶ 0073] (if the feedback data indicates the user has skipped a recommended item related to a keyword, decreases the preference score associated with the corresponding keyword), and … 

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of summarization in Parikh, Hwang and the method of summarization and recommendation in Harber, with a reasonable expectation of success. 
	The motivation for this combination would have been for the user to find relevant content in a timely manner [Harber: ¶ 0002].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh; Nirmit et al. US Pub. No. 2014/0222834 (Parikh) in view of Hwang, Chung Hee  et al. US Pub. No. 2002/0078090 (Hwang) in view of Myslinski; Lucas J. US Pub. No. 2016/0070786 (Myslinski).
Claim 6: 
	Parikh, Hwang teach all the elements shown above. 
Parikh, Hwang fail to teach, but Myslinski teaches: 
The electronic apparatus of claim 3, wherein the processor is further configured to:
in response to the user's preference for the type of the first sentence group being less than the first threshold value and greater than or equal to a second threshold value, summarize the first sentence group to a first summary level,
in response to the user's preference for the type of the first sentence group being less than the second threshold value and greater than or equal to a third threshold value, summarize the first sentence group to a second summary level that is simpler than the first summary level, and
in response to the user's preference for the type of the first sentence group being less than the third threshold value, skip the first sentence group and control the outputter to output a second sentence group right after the first sentence group [¶ 0086] (rating is above a first threshold, then x (e.g., 7) sentences from the content by the entity are used, if the entity's validity rating is equal to or below the first threshold but above a second threshold, then y (e.g., 5) sentences from the content by the entity are used, and if the entity's validity rating is equal to or below the second threshold, then z (e.g., 3) sentences or no sentences from the content by the entity are used when merging, generating, and/or summarizing content).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of summarization in Parikh, Hwang, and Myslinski, with a reasonable expectation of success. 
	The motivation for this combination would have been “providing data to users more quickly, more efficiently, and more accurately” [Myslinski: ¶ 0175].

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parikh; Nirmit et al. US Pub. No. 2014/0222834 (Parikh) in view of Hwang, Chung Hee et al. US Pub. No. 2002/0078090 (Hwang) in view of Myslinski; Lucas J. US Pub. No. 2016/0070786 (Myslinski) in view of Kotri; Jayananda Appanna et al. US Pub. No. 20190354848 (Kotri).
Claim 7: 
  	Parikh, Hwang, Myslinski teach all the elements shown above. 
Parikh, Hwang, Myslinski fail to teach, but Kotri teaches: 
The electronic apparatus of claim 6, wherein the processor is further configured to:
summarize the first sentence group to the first summary level by decreasing a number of a plurality of sentences included in the first sentence group by a first ratio, and
summarize the first sentence group to the second summary level by decreasing the number of the plurality of sentences included in the first sentence group by a second ratio that is less than the first ratio [¶ 0032-36] (input content and a ratio of summary sentences are received. This ratio is, as described earlier, a ratio of the number of sentences that will be included in the summary to the number of overall sentences in the input content). 
	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of summarization in Parikh, Hwang, Myslinski, and Kotri, with a reasonable expectation of success. 
	The motivation for this combination would have been improve quality and efficiency [Kotri: ¶ 0012].

Claim 8: 
	Parikh teaches: 
The electronic apparatus of claim 7, wherein the processor is further configured to:
obtain an importance level of each of a plurality of sentences included in the first sentence group based on a frequency of a word included in the first sentence group from the document [¶ 0072, 86, 142] (determine the title words and key phrases using term frequency-inverse document frequency (TF*IDF) values for each word of a sentence) [¶ 0072, 86, 135, 142, 151, 153, 160, 166 168] (frequency, frequency-inverse domain frequency), and
summarize the first sentence group based on the importance level of each of the plurality of sentences included in the first sentence group [¶ 0083-87] (combination with summarization engine to form content processing engine, may be used for user behavior identification system, along with other components, such as user preference learning module) [¶ 0093-98] (summary based on user profile) [¶ 0018-23] (summary).
	
Claims 14-20: 
Claim(s) 14 is/are substantially similar to Claim 1 and is/are rejected using the same art and the same rationale as Claim 1. 
Claim 14 is a “method” claim and Claim 1 is a “system” claim, but the steps or elements of each claim are essentially the same. 
Claim(s) 15 is/are substantially similar to Claim 2 and is/are rejected using the same art and the same rationale as Claim 2. 
Claim(s) 16 is/are substantially similar to Claim 3 and is/are rejected using the same art and the same rationale as Claim 3. 
Claim(s) 17 is/are substantially similar to Claim 4 and is/are rejected using the same art and the same rationale as Claim 4. 
Claim(s) 18 is/are substantially similar to Claim 5 and is/are rejected using the same art and the same rationale as Claim 5. 
Claim(s) 19 is/are substantially similar to Claim 6 and is/are rejected using the same art and the same rationale as Claim 6. 
Claim(s) 20 is/are substantially similar to Claim 7 and is/are rejected using the same art and the same rationale as Claim 7. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the level skill of an ordinary person in the art for Claim 1: 
Hutchins; Gareth Edward US 20200210521 teaches: The use-configurable summarization range can comprise a number, category, percentage, or size of sentence. slider for number of sentences, category, topic. 
Eggleston, IV; York et al. US 20210382953 teaches: recommend content, update profile, Fig. 6 adjustment bar/slider. 
Jolly; Sukhsagar Singh et al. US 20210103626 teaches: News aggregation that incorporates user preferences, extract sentences. 
Bhadury; Arnab et al. US 20200175039 teaches: recommend content to users are based on the user's interactions with content items presented; threshold connection confidence score with the user interacted. 

Evidence of the level skill of an ordinary person in the art for Claim 2: 
Cardonha; Carlos Henrique et al. US 20170286546 teaches: updates a value weight and a time weight of each topic according to user feedback and to time consumption. 

Evidence of the level skill of an ordinary person in the art for Claim 3: 
Parmiter; Gregory Aaron et al. US 20210141846 teaches: size value for the summary, such as a selectable percentage of the original content item's size (1-100 percent), a selectable number of lines, words or characters. 
Narth; Paul Kieron Carl et al. US 20210141790 teaches: size summary, selectable percentage between 1 percent and 100 percent. 
Dasgupta; Diptiman et al. US 20150213120 determining a length of a document summary according to a reading speed of a reader, in one embodiment the document summary is further customized according to identified interests of the reader.
Sumita; Kazuo et al. US 5907841 teaches: allowing the user to change this threshold P2 freely, it becomes possible to obtain and display the summary of the desired size.
Zelenkov; Yury Grigorievich US 20170228369 teaches: ratio or inclusion, generative vs extraction summarization. 

Evidence of the level skill of an ordinary person in the art for Claim 13: 
Bhandari; Harendra et al. US 9767186 teaches: importance correction section adds a larger weight value as each sentence is located closer to a sentence having the portion identified as the retrieval key in the search target document. 
Weber; Frank Elmo US 20130138435 teaches: [0074] Sentence Segment Clusters are groups of adjacent significant Sentence Segments or groups of adjacent non-significant Sentence Segments; summarizing the audiovisual work by deleting the below-threshold sentence and selecting the above-threshold sentence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov